DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/13/2019 is being considered by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 7, 11 and 17 disclose the setting of voting statuses of a first node to “Not Allowed” and “Allowed” before/after the election of a second node as leader, as a result of the first node undergoing a fault, in conjunction with all other limitations of the claims.  The closest Prior arts Rahut, Botes and Rao, disclose the processes of electing leaders in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        March 12, 2021